In an action by a wife for a judicial separation, the defendant husband appeals from a judgment of the Supreme Court, Kings County, rendered July 20, 1964 upon the court’s written decision after a nonjury trial, which inter alia: (a) granted the wife a separation; (b) awarded to her alimony of $245 per week for her support arid for the support, maintenance and education of the infant children of the marriage; (c) awarded her a counsel fee of $7,500; and (d) granted her sole custody of the children, with visitation rights to the husband. The appeal is from the entire judgment, except the provisions thereof which grant a stay. Judgment modified on the law and the facts by reducing the amount awarded for the support of the wife and children to $200 a week. As so modified, judgment, insofar as appealed from, affirmed, without costs. The findings of fact which may be inconsistent herewith are reversed, and new findings are made as indicated herein. In our opinion, upon the facts disclosed by this record, the amount awarded for the support of the wife and children was excessive to the extent indicated. Beldock, P. J., Ughetta, ICleinfeld, Hill and Rabin, JJ., concur.